      Case 9:20-cv-00570-BKS-CFH Document 89 Filed 09/13/21 Page 1 of 3




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


LEE WOODS,

                                 Plaintiff,              9:20-cv-00570 (BKS/CFH)

v.

ANTHONY ANNUCCI, Acting Commissioner,
Department of Corrections and Community Supervision,
JAMES O’GORMAN, Deputy Commissioner for
Correctional Facilities, JOSEPH BELLNIER, former
DOCCS Deputy Commissioner for Correctional Facilities,
CHRISTOPHER MILLER, Superintendent of Great
Meadow, DAVID ROCK, former Superintendent of Great
Meadow, DALE ARTUS, Superintendent of Attica,
JOSEPH NOETH, former Acting Superintendent of Attica,
RAYMOND COVENY, Superintendent of Elmira,
DONALD VENETTOZZI, Director of DOCCS Special
Housing and Inmate Disciplinary Program, ALBERT
PRACK, former Director of DOCCS Special Housing and
Inmate Disciplinary Program, JOHN OR JANE DOES 1–5,
members of the DOCCS SHMC at Great Meadow, JOHN
OR JANE DOES 6–10, members of the DOCCS SHMC at
Attica, and JOHN OR JANE DOES 11–15, members of the
DOCCS SHMC at Elmira,

                                 Defendants.


Appearances:

For Plaintiff:
James D. Arden
Caitlin N. Matheny
Cassandra Liu
Sidley Austin LLP
787 Seventh Avenue
New York, NY 10019
      Case 9:20-cv-00570-BKS-CFH Document 89 Filed 09/13/21 Page 2 of 3




For Defendants Annucci, O’Gorman, Bellnier, Miller, Rock, Artus, Noeth, Coveny, Venettozzi,
and Prack:
Letitia James
Attorney General of the State of New York
Andrew W. Koster
Assistant Attorney General, of Counsel
The Capitol
Albany, NY 12224


Hon. Brenda K. Sannes, United States District Judge:

                   ORDER ON DEFENDANTS’ MOTION TO DISMISS

       For the reasons discussed at the September 13, 2021 telephone conference, it is hereby

ORDERED that Defendants’ motion to dismiss (Dkt. No. 78) is GRANTED in part and

DENIED in part, as follows:

       Defendants’ motion to dismiss the claims against Defendants Prack, Rock, and Artus

based on the statute of limitations is DENIED without prejudice because the Court does not have

enough information before it to take judicial notice of the employment dates of these Defendants

under Fed. R. Evid. 201(b); the parties have not addressed whether the statute of limitations was

tolled while Plaintiff exhausted his administrative remedies, Gonzalez v. Hasty, 651 F.3d 318,

323–24 (2d Cir. 2011); and Defendants have not addressed the applicability of the continuing

violation doctrine, Lucente v. County of Suffolk, 980 F.3d 284, 310 (2d Cir. 2020);

       Defendants’ motion to dismiss the § 1983 claims against Defendant Annucci in his

individual capacity on the ground that the First Amended Complaint does not adequately allege

his personal involvement in the alleged constitutional violations is GRANTED, and the claims

against Annucci in his individual capacity are dismissed;

       Defendants’ motion to dismiss Plaintiff’s Rehabilitation Act and Americans with

Disabilities Act claims is GRANTED, and those claims are dismissed; and

       Defendants’ motion to dismiss is otherwise DENIED.


                                                2
     Case 9:20-cv-00570-BKS-CFH Document 89 Filed 09/13/21 Page 3 of 3




      IT IS SO ORDERED.

Dated: _________________
       September 13, 2021
       Syracuse, New York




                                     3
